 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SquibbBuilding, Fifth floor, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500, if they have any question concerning this notice or compliance with itsprovisions.Herrin Transportation CompanyandHughM. Miller,attorneyfor and on behalf of the following individuals:Joe Tinkle,Willie Johnson,Robert Hoke,Willie C. Rose, James Volter,George Fontenette,James Washington,Thomas Gary, C. R.Samuels, R. J. Washington.Case No. P23-CA-1730.Febru-ary 17, 1965DECISION AND ORDEROn May 14, 1964, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attachedDecision.Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner,' except as modifiedherein.1.In agreement with the Trial Examiner, we find that theRespondent unlawfully assisted and contributed support to theHerrin Employees Shop Committee. In this connection, we relyparticularly upon the Respondent's continued recognition of this'These findingsand conclusions are based,in part,upon credibility determinations oftheTrialExaminer, towhichtheRespondent has excepted,allegingthattheTrialExaminer was biased and prejudiced.After a carefulreview of the record, we concludethat the Trial Examiner's credibilityfindings are not contrary to the clear preponder-ance of all the relevantevidence. Accordingly,we find no basis for disturbing the TrialExaminer's credibility findings in this case,and reject the charge of bias and prejudice.StandardDry Wall Products, Inc,91 NLRB 544, enfd.188 F. 2d 362(C.A. 3).151 NLRB No. 10. HERRIN TRANSPORTATION COMPANY109Committee as the representative of the shop employees, upon thepositive acceptance by Respondent President Young, of the unlaw-fulpurposes for which the Committee was used (to keep theTeamsters out) ,2 and upon the tacit permission given by the Respond-ent to the Committee to meet on company time without any reduc-tion in pay .3Also,Respondent discharged the complainants,including two members of the Committee, because their activitieswere at odds with the purposes for which the Committee was estab-lished 4However, we do not agree with the Trial Examiner'sfurther finding that the Respondent's conduct amounted to unlaw-ful domination.5We shall, therefore, not adopt the Trial Examiner'srecommendation that the Committee be disestablished.2.We also agree with the Trial Examiner that the complainantswere discharged because of their union activities in violation ofSection 8(a) (3) and (1) of the Act. Eight of them had attendedan organizational meeting on December 11 at employee Fontenette'shome where they signed authorization cards, and the other twosigned by the morning of December 12. On the morning of thelatter date, the Committee presented a grievance to the Respondentand threatened to seek representation from an outside union.On thefollowing day,December 13, the Respondent granted a wageincrease and shortened the working hours of its employees.Laterthatsameday, the Respondent abruptly terminated the complainantsnotwithstanding Young's earlier promise to the Committee that anemployee would be given two warnings before his discharge.6 TheRespondent sought to prove that the discharges were made on thebasis of an independent survey by a representative of the WhiteMotor Company and that the authorization cards were not in factsigned until after the discharge.However, a careful examinationof the offers of proof rejected by the Trial Examiner convinces usthat the Respondent could not have sustained either of these con-2 Ashley,whowas also general manager under the previous owner,when the Com-mittee was set up and re-formed,knew of its antiunion origin and reaffirmed its functionafter Young took over.3See, e g.,WeanManufacturingCompany,147 NLRB 112.4 Cf. CampcoPlastics Company,a Division of Chicago Molded Products Corporation,142NLRB 1272, 1273.5 Detroit Plastic Products Company,126NLRB1182,1184.The record shows thatthe Committeewas originally set up during the ownershipof R. T.Herrin andthat there-formation of the Committee occurred sometime in Januaryor February1963.Sinceboth events occurredoutside the Section 10(b)period,we cannotadopt theapparentreliance of the TrialExaminer on these facts in findingdomination.Local LodgeNo. 1424,InternationalAssociationofMachinists,AFL-CIO (Bryan Manufacturing Co.)v.N.L.R.B.,362 U.S. 411.GWhile theRespondent offered testimonyto show thateach discriminatee had beenreprimanded in the past,none of this testimony disclosedthe kind ofemployee conductor reprimandswhich wouldordinarily provoke the mass dischargesherein.Moreover,the reprimandsoccurredduringthe monthsof October and November. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDtentions.For these reasons, we find that the Respondent wasmotivated by antiunion considerations in discharging the employeesin violation of Section 8(a) (3) and (1) of the Act.7ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended,the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the Respondent,Herrin Transportation Company, its officers,agents, successors, andassigns, shall take the action set forth in the Trial Examiner'sRecommended Order, with the following modifications:Paragraph 1(b) is amendedby addingthe words"unless anduntil said Committee is certified by the Board as such representative."Paragraph 1(c) is modified to read as follows:"(c)Assisting or contributing support to the Herrin EmployeesShop Committee, or any other labor organization of their employees,or interfering with the formation of such Committee or other labororganization."Paragraph 2 (b) is modified to read as follows :"(b)Withdrawand withhold all recognition from the HerrinEmployees Shop Committee as the exclusive representative of anyofRespondent's employees for the purpose of dealing with theRespondent concerning grievances,wages, hours,or other conditionsof work, unless and until said Committee is duly certified as suchrepresentative by the Board."The second substantive paragraph of the notice is amended byadding the words "unless and until said Committee is certified by theBoard as such representative."7See,e g.,Arkansas-Louisiana Gas Company,142 NLRB1083, 1085-1086, enfd. 333 F.2d 790 (C A. 8).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on December 19, 1963, andJanuary16 and 29,1964, byAttorneyHugh M. Miller, the General Counsel of the NationalLaborRelationsBoard on February3, 1964,issued his complaint and notice of hearing in the above-entitled caseThe Respondent thereafter filed its answer dated February 11, 1964.The complaint alleges and the answer denies that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (2),and (3)of the NationalLabor Relations Act, as amended.Pursuant to notice, a hearing was held in Hous-ton, Texas,on March 16, 17, and 18,1964, beforeTrialExaminerC. W. Whittemore.At the hearingallpartieswere represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues,to argue orally,and to filebriefs.Oral argument was waived.Briefs have been received from General Coun-sel and the Respondent.Disposition of the Respondent'smotion to dismiss the complaint,upon which rul-ing was reserved at the conclusion of the hearing, is made by the following findings,conclusions,and recommendations. HERRIN TRANSPORTATION COMPANY111Upon the record thus made, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation,with principal office and terminal inHouston, Texas. It is engaged in the business of transporting goods and commoditiesby motortruck to its other terminals in Kansas,Missouri,and various other Statesof the United States as licensed by the Interstate Commerce Commission.ItsHous-ton terminal is the only facility involved in these proceedings.During the 12 months preceding issuance of the complaint the Respondent derivedgross income of more than$50,000 from its trucking operation,performed by it inoperating between and among various States of the United States.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the ActII.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits,and it is here found that InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of the Act.In its answer theRespondent states that it "does not admit"allegations of the complaint to the effectthat a similar legal conclusion is to be applied to "Herrin Employees Shop Commit-tee."The question will be resolved in a later section of this Decision.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe chief issue raised by the complaint arises from the undisputed fact that theservices of the 10 individuals named in the caption of the case, above,were suddenlyand without prior warning terminated on the same date, December 13, 1963. Col-lateral with this issue is the question as to whether the Respondent has unlawfullyassisted,dominated,and interfered with the administration of a so-called Shop Com-mittee, and as to whether by other conduct the Respondent has interfered with,restrained,and coerced employees in the exericse of rights guaranteed by Section 7of the Act.B. The Shop Committee1.Relevant factsAlthough at no time "formalized,"so far as the record shows, to the extent ofhaving members,officers, and bylaws, in the fashion of the usual labor organization,itisplain from undisputed testimony that since 1948 the Respondent's"shop"employees have been represented,in dealing with management concerning grievancesand working conditions,by a committee consisting of three employees.Uncontra-dicted testimony shows that one of this Committee'schief functions has been tokeep "outside"unions, especially the Teamsters,from gaining majority representa-tive status among this group of shop employees,inmore recent times numberingabout38.It appears that a committee of this nature was originally set up during the owner-ship of one R. T. Herrin.(All of the corporation stock was purchased in July 1963by John S. Young and two minority partners.Young became the president andchief executive officer.Since 1954 W. Howard Ashley has been and continues to bethe general manager.)According to Ashley's testimony he has been aware of the existence of the Commit-tee only since 1962 when,at Herrin's suggestion and following some sort of an elec-tion the shop employees voted not to be represented by the Teamsters,he "set up"the Committee.As to the 1963 re-formation of the Committee,it is uncontradicted that Ashleyand Herrin,Junior, came into the shop,declared the committee places open,calledfor nominations,conducted an election among the shop employees, counted the bal-lots,and posted a bulletin announcing that empoyees Fontenette, Gosnell, andVolter were the new members.According to Ashley's own testimony,and at least up to the time Fontenette andVolter were discharged in December 1963, he dealt with this Committee as repre-senting the shop employees concerning such problems as shift changes,hours ofwork, promotions,and working conditions in general. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.ConclusionsThe foregoing facts fully support General Counsel's contentions that: (1) TheCommittee is a labor organization within the meaning of the Act; and (2) sinceJuly 29, 1963 (the date 6 months before filing of the initial charge), the Respondenthas assisted and contributed support to this Committee. It is so concluded andfound.'C. The dismissals of December 131.Relevant factsSince the employment terminations of all 10 employees here involved occurredon, or as of, December 13, they will be considered together. The question posed iswhether, as General Counsel alleges, these terminations were for the unlawful pur-pose of discouraging membership in the Teamsters, or, as the Respondent contends,because the work of all 10 failed to meet company "policy" and standards.The credible and undisputed testimony of employee Volter is to the effect thatwhen new ownership took over in July 1963, General Manager Ashley told employeesthat the shop "would be run just like it was before, he wanted everything to stay thesame, wanted to hold up our committee, keep the Union (Teamsters) out, and we hadour job there ...."And the candid testimony of both President Young and Director of EquipmentThomas makes it plain that at least until shortly before the sudden discharge of the10 employees management had considered all of them as definitely "opposed" to theTeamsters.Late in November, however, it appears that Volter and others in the shop becamedissatisfied with the new ownership's observance of previously recognized senioritypolicies, and began to discuss a move to seek representation by the Teamsters, whichalready represented certain other employees of the Company.According to thecredible testimony of R. J. Washington, who had been a committeeman until early in1963, "we were going to have to get a union because we was losing ground, wewasn't going to be able to go on with the present management as we had in the past "The incident precipitating the move toward self-organization seems to have beenmanagement's failure to follow seniority in assignment to Sunday work.Volter wastold by a number of his fellow employees to "see Ashley," and if matters were notremedied, they would "go union."On November 21 or 22 Volter informed Ashleythat the boys "were changing fast" and that he "needed to come out there and talk tothem."The next day the Committee met with Thomas. Volter protested the changing ofshifts out of seniority, and told this management official that if he did not want to"recognize the committee" he had "thirty men out there" with him.Thomas andAshley then went out to talk to the shop employees.Thomas assured them, ineffect, that seniority would thereafter be followed, and that proposed job promotionswould be posted.He also told them, according to R. J. Washington's credible testi-mony, that "any employee would have two warnings before being discharged"-firsthe would "warn the committee and then he would warn the individual." And accord-ing to the credible testimony of both Washington and Fontenette, on the same occa-sion Thomas told them that the "company just didn't want no union in the shop." 2Counsel for the Respondent established through cross-examination of Washingtonand Volter that the first mentioned, late in November or early in December, askedAshley to arrange a meeting with Young, and that within a day or two he andVolter were called into the "North Loop" office. It is their credible testimony thatWashington, the seeker of the meeting and spokesman for the two, told Young thatthey had kept the Union out as Herrin had wanted them to, and asked the newpresident, in effect, what he wanted.Young told them that he did not want theUnion, but wanted the arrangement to continue as before, working through the Com-mittee.As the employees left the office, Ashley remarked to Young that they werethe "two boys" who had kept the Union out of the shop.'SeeN.L.R.B. v. Cabot Carbon Company and Cabot Shops,Inc.,360 U.S. 203.Thecomplaint's allegations of domination and interference with the administration of theCommittee will be discussed in a later section.a Thomas' denial, as a witness for the Respondent, that "any mention of any union"was made at this meeting is not credited. Earlier during the hearing, when called asan adverse witness by General Counsel, Thomas said that he did not "remember specifi-cally" If the Union was "discussed" at any meetings "between November 22 and Decem-ber 13." HERRIN TRANSPORTATION COMPANY113Thus it is clear that after discussing their need for outside representation the twoleaders made one more approach to management, in the apparent effort to revive theamicable arrangement and relationship they had had with Herrin.But according to Ashley's own testimony on December 9 or 10 management againtook action without consulting the "Committee" of its own creation: this time con-cerning a promotion.He said that "Mr. Thomas, our director of maintenance, hadjust put up a bulletin designating a Mr. Hill as a supervisor over the trailer shop,"and that the employees were objecting to this.On December 11 employee Ray Samuels, who apparently was most personallyaffected by the promotion of Hill, obtained 12 or 15 Teamsters cards from JamesTurner, steward for the Teamsters Local representing dock employees. It is rea-sonably inferred from Volter's testimony that the employees had decided to obtainwhatever protection such representation might afford before going to the "mainoffice" again with the latest protest.3On the night of December 11, Samuels brought the cards to the home of Fonte-nette and all of the individuals named in the caption, except Joe Tinkle and R. J.Washington, signed cards at that homeWashington, unable to be present, went toSamuels' house early the next morning and signedAfter signing his own card atFontenette's home, that night, employee Hoke went to the shop and obtained Tinkle'ssignature as he left work.Early the next morning, December 12, Volter went to A. R. Talley, the terminalmanager, and told him that he had better call a meeting or by Monday "the unionwould have done took over." Talley promptly arranged for an immediate meetingwith Young 4About an hour later the Committee composed of Volter, Gosnell, and Fonte-nette, augmented by R. J. Washington, met with President Young and Ashley at thegeneral office.The substance of the credible testimony of Volter and Washington is to the effectthat the seniority question was discussed and that Volter volunteered the fact thathe was doing all he could "to eliminate a union if we could get seniority rulingswith a good foundation." (The quotations are from Washington's testimony.)Volter added that he was afraid that because of his age the Union might not accepthismembership.Young replied, according to Washington, that he didn't want aunion in the shop, and that they had a job as long as "we got a company." 5According to Young's own testimony he told the Committee that he would givetheir protest "further consideration and discuss it with them later "Also according to the president, instead of giving "further consideration" to hiscompany-supported Committee, "immediately after these gentlemen left" he toldAshley it was "very obvious that we had unwilling workers out there ...."Hecalled, he testified, a luncheon meeting of plant officials for that noon.It is Young's further claim that he told these officials at this luncheon meetingto go over "the entire list" of shop employees and then meet with him to "have a fulldiscussion on their capabilities, their efficiencies, their willingness to work, et cetera "Finally, he testified that after such "discussion" it was "my decision.to termi-nate" the employment of the 10 men, and "give them two weeks pay." He admittedthat he made this decision to fire these employees although he had no knowledge ofthem "by name and face."It is Young's candid and somewhat curious admission that those he "selected fortermination were men that had previously been pro-company and anti-union "Heordered one of the officials to have checks ready for the 10 the next afternoonThe next morning, December 13, employee Hoke went to Thomas' office concern-ing certain work he was then performing. Thomas asked him if the shop was goingunion.Hoke said it "looked" that way and asked if Thomas wanted it to. Thomasreplied that neither he nor the Company "wanted" it, and added, "We will do any-thing in the world in our power that we can to keep it from going union." Thomasthen asked Hoke if he could "hold it off" and the employee said he thought he could3Volter testified- "I suggested to them that we didn't go to the main office then untilwe got through doing what we were going to do and got signed up, got a representative "4This finding rests upon Volter's credible testimony, which is corroborated by FontenetteTalley admitted that he was asked to have the meeting but denied that anything wassaid about the UnionHis denial is not credited5As a witness Young admitted that at this meeting the Committee complained aboutthe promotion out of seniority and recommended Samuels for the job, and that Voltersaid he had been "against" the Union in the past783-133-66-vol 151-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD"a day or two." The manager said he would appreciate it if he could do so, andthen asked Hoke, who is white, "Is it all colored or all white?"Hoke replied thatitwas "mixed, colored and white." 6At noon on December 13, and despite management's claim that the day before ithad decided to discharge nearly a third of its shop employees, Thomas called allemployees together and announced there would be an immediate reduction in work-ing hours and an increase in pay.Later that same day, according to Thomas, he told all 10 employees-except Hoke,who had left early in the afternoon-that they were "terminated" because their"work" was not "up to standards," and that Talley then gave them their final checks.Employees, however, testified that Thomas simply discharged them without givingany reason.The employees' testimony is credited.Hoke was fired upon his return to the plant the following Tuesday as of Decem-ber 13.None of the 10 has been reinstated.2.ConclusionsIt appears needless to me to review here the extensive and often inconsistent claimsby various officials of their reports to Young in the afternoon of December 12 as tocomplaints they knew about concerning most of the 10 individuals discharged.Evenif it be accepted that such a meeting actually was held, I cannot believe that Young,based his selection upon any such claimed reports of work records, or "et cetera," asYoung stoutly contended. It has been said that some laws seem somewhat less thaneffective in the great State of Texas, but I am not aware that the law of probabilitieshas there been nullified.The chance that the only 10 men, so far as the record shows,who signed a union card the night of December 11 or early the morning of Decem-ber 12, out of a total of 38, should also be the 10 to fail to come up to "standards"to a degree sufficient to warrant immediate and summary discharge is one in severalmillion.And Young's frank admission of knowledge that these same 10 men hehad selectedhad been"pro-company" merely compounds the improbability of hisasserted reason for the mass discharge.In short, I can believe no part of the Respondent's contentions as to why theseemployees were so hastily dismissed.?The facts lead inescapably, in my opinion, to the conclusion, here made thatYoung resented not only the Committee's protest about the failure to give Samuelsan opportunity to bid on the promotion, but decided to act quickly before majorityrepresentation in the Union brought undesired pressure upon him. It is obvious thatso strong was this resentment that it caused him to violate his own quoted word tothe Committee-to give their suggestions consideration and discuss the matter fur-ther with it.He immediately fired the two members of the Committee who hadsigned union cards.Such unlawful discrimination interfered with, restrained, and coerced employeesin the exercise of rights guaranteed by Section 7 of the Act.Further, I conclude and find that the foregoing findings, relating to the Respond-ent's dealings with its Committee, fully support the allegation that it both domi-nated and interfered with the administration of the Committee during the 6-monthperiod before filing of the charge.The one member of the Committee who was notfired-Gosnell-had not signed a union card, so far as the record shows.Having"set up" the Committee, as management admitted, to discharge two of its membersbecause they brought a grievance to him and threatened to bring union pressure tobear is, in my opinion, the severest sort of domination.OThe findings as to this interview are based on, and the quotations are from, thecredible testimony of Hoke, corroborated by Fontenette, who, in a nearby doorway, waswaiting to speak to Thomas.Hoke was an unusually self-controlled and impressivewitness, and was apparently held in high esteem by Thomas, since it is undisputed that(1) he was often left in charge of the shop, and (2) a few weeks earlier Thomas hadagreed to have him take charge of the Company's shop in New Orleans when an openingoccurred.Thomas' denial that he had any conversation with Hoke that day is notcredited.He claimed, however, that he had a somewhat similar interview with Hokesometime in October, although he could not place the date or time.7 As a witness Thomas claimed that the dayafterhis discharge Tinkle was told hewas "retired."Whatever the term implied, the result remains the same so far as Tinkleis concerned.The Respondent does not claim that he is receiving any retirement benefits. HERRIN TRANSPORTATION COMPANY115Finally, I conclude and find that management's granting of wage increases andother benefits to employees on December 13-the same day it dismissed unionemployees-was for the unlawful purpose of inducing the remaining employees torefrain from joining the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to the 10 individuals named in the title of this case to their former or substan-tially equivalent positions, without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earnings they may have suffered byreason of the unlawful discrimination, by payment to each of them of a sum ofmoney equal to that which he would normally have earned as wages, absent thediscrimination, from the date of discharge to the date of offer of full reinstatement,in the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB289, and with interest as prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.It will also be recommended that the Respondent disestablish and cease to recognizeHerrin Employees Shop Committee as the representative of any of its employees indealing with it regarding wages, hours of employment, or any other term or condi-tion of employment.In view of the serious and extended nature of the Respondent's unfair labor prac-tices it will be recommended that it cease and desist from in any manner infringingupon the rights of employees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America and Herrin Employees Shop Committee are labor organizations withinthe meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employees,as described herein, to discourage membership in a labor organization, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.3.By dominating, assisting, and interfering with the administration of the above-named Shop Committee, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (2) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, I recommend that the Respondent, Herrin TransportationCompany, its officers, agents, successors, and assigns, shall: 81Cease and desist from:(a)Discouraging membership in and activity on behalf of International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or in any8In the event the Board adopts this Recommended Order the above paragraph shall beamended to read'Upon the entire record in this case, and pursuant to Section 10(c) of the Na-tional Labor Relations Act, as amended, the National Labor Relations Board herebyorders that the Respondent, its officers, agents, successors, and assigns, shall: 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization,by discharging,laying off, or refusing to reinstate any ofits employees because of their union membership or activities,or in any other mannerdiscriminating in regard to hire or tenure of employment,or any term or conditionof employment.(b)Recognizing or dealing with Herrin Employees Shop Committee as the repre-sentative of any of its employees for purposes of collective bargaining regardingwages, hours of employment,or any term or condition of employment.(c)Dominating,assisting,or interfering with the formation or administration ofany labor organization.(d)Unlawfully interrogating employees as to their union activities.(e) In any other manner interfering with,restraining,or coercing employees inthe exercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Offer employees Joe Tinkle,George Fontenette,Willie Johnson,James Wash-ington,Robert Hoke, Thomas Gary, Willie C. Rose, C. R. Samuels,R. J. Washing-ton, and James Volter immediate and full reinstatement to their former or substan-tially equivalent positions,without prejudice to their seniority or other rights andprivileges,and make them whole for any loss of pay they may have suffered byreason of the discrimination against them, in the manner set forth above in thesection entitled"The Remedy."(b)Disestablish Herrin Employees Shop Committee as the representative of anyof its employees in dealing with it regarding wages, hours of employment, or anyterm or condition of employment.(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards,personnel records and reports, and all other records necessary to determine theamount of backpay due and the right of reinstatement under terms of this Recom-mended Order.(d) Post at its terminal in Houston,Texas,copies of the attached notice marked"Appendix."aCopies of said notice,to be furnished by the Regional Director forRegion 23,shall, after being signed by the Respondent's authorized representative,be posted by it immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily postedReasonable steps shall be taken toinsure that such notices are not altered,defaced, or covered by any other material.(e)Notify the said Regional Director,in writing,within 20 days from the receiptof the Trial Examiner'sDecision,what steps it has taken to comply herewith 109In the event that this Recommended Order be adoptedby the Board,the words "aDecision and Order"shall be substituted for the words"the RecommendedOrder of aTrial Examiner"in the noticeIn thefurther event that the Board'sOrder be enforcedby a decreeof a UnitedStatesCouit of Appeals, the words "a Decreeof theUnitedStatesCourt of Appeals,Enforcing an Order"shall be substitutedfor the words "aDecisionand Order "10 In the event that thisRecommendedOrderbe adoptedby the Board,this provisionshall read: "Notifythe said RegionalDirector, in writing,within 10 days from thedateof this Order, what stepsthe Respondentha, taken to complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to conduct our labor relations in compliance with theNational Labor RelationsAct, we notify you that:WE WILL NOTunlawfully discourage you from being members of InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other union.WE WILL NOTrecognize Herrin Employees Shop Committee as the represent-ative of any of you in dealing with us concerning wages or any other term ofemployment.WE WILL NOTviolate any of the rights you have under the National LaborRelations Act to join a union of your own choice or not to engage in unionactivities. ORMET CORPORATION117WE WILL offer reinstatement to the employees named below, and will givethem backpay from the time of their discharge:Joe TinkleWillie C. RoseThomas GaryWillie JohnsonJamesVolterC. R. SamuelsRobert HokeGeorge FontenetteR. J. WashingtonJames WashingtonHERRIN TRANSPORTATION COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office,6617 Fed-eralOfficeBuilding, 515 Rusk Avenue, Houston, Texas, Telephone No. Capitol8-0611,Extension 296, if they have any questions concerning this notice or com-pliance with its provisions.Ormet CorporationandBillieM. FoxBaton Rouge Metal Trades Council,AFL-CIOandBillieM.Fox, Charging Party.Cases Nos. 15-CA-2391 and 15-CB-672.February 17, 1965DECISION AND ORDEROn October 30, 1964, Trial Examiner A. Norman Somers issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices allegedin the complaint and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the Respondentsfiled exceptions to the Trial Examiner's Decision and briefs insupport thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and the briefs, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.151 NLRB No. 12.